Citation Nr: 0410054	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1993 to April 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the RO which denied 
an increased rating in excess of 10 percent for the service-
connected lumbosacral strain.

Then, during the pendency of the appeal, in a July 2003 Decision 
Review Officer (DRO) Decision, the rating was increased to 20 
percent for the service-connected lumbosacral strain, effective 
from March 21, 2001, the date of RO's receipt of the veteran's 
claim of an increased rating.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in September 2003.  A 
transcript of the hearing testimony has been associated with the 
claims file.  At the hearing, the veteran raised the issue of 
service connection for sciatica and testicular pain, claimed as 
secondary to the service-connected lumbosacral strain.  These 
issues are hereby referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran had active service from July 1993 to April 1997.  In a 
January 2000 rating decision, the RO granted service connection 
for mechanical low back pain and assigned an initial rating of 10 
percent under Diagnostic Code 5299-5292, effective from October 
25, 1999.  

In a claim received at the RO in March 2001, the veteran asserted, 
in essence, that the service-connected mechanical low back pain 
had become more severe, such that a rating in excess of 10 percent 
was assignable.  

The veteran was afforded an examination on a fee basis for VA 
purposes in October 2001.  Then, in a December 2001 rating 
decision, the RO recharacterized the veteran's service-connected 
low back disability as lumbosacral strain, but confirmed and 
continued the 10 percent rating.  The veteran timely appealed that 
determination.  

The veteran was afforded another examination on a fee basis for VA 
purposes in December 2002.  Then, in a July 2003 rating decision, 
the DRO increased the rating to 20 percent under Diagnostic Code 
5292 for the service-connected low back disability, once again 
characterized as mechanical low back pain.  As noted herein above, 
as the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993)

The veteran's low back disability has been rated under Diagnostic 
Code 5295 (2002), for lumbosacral strain.  The diagnostic criteria 
for the evaluation of spinal disabilities was recently modified.  
See 68 Fed. Reg. 51454-58 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Revised statutory or regulatory provisions, however, may 
not be applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  A 
40 percent evaluation required severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of forward bending in the 
standing position; loss of lateral motion with osteoarthritic 
changes; or narrowing or irregularity of the joint space; or some 
of the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292 (2002) which evaluates limitation 
of motion of the lumbar spine.  Prior to the regulatory change, a 
10 percent disability evaluation was warranted for slight 
limitation of motion, a 20 percent disability evaluation was 
assigned for moderate limitation of motion of the lumbar spine, 
and a 40 percent evaluation was assigned for severe limitation of 
motion of the lumbar spine.  Diagnostic Code 5292 allows for a 
schedular rating of no more than 40 percent, which is the maximum 
rating.

Subsequently, under the revised criteria for spinal disabilities, 
Diagnostic Code 5237, lumbosacral strain, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2003).  

The veteran was not notified of this regulatory change.  As such, 
the case must be remanded and the RO must consider the veteran's 
claim of an increased rating for the service-connected lumbosacral 
strain under both the old and the revised regulations governing 
disabilities of the spine.  

With regard to the current nature, extent and severity of the 
service-connected lumbosacral strain, the veteran submitted new 
evidence directly to the Board during his personal hearing in 
September 2003 with a written waiver of consideration of the new 
evidence by the RO.  The new evidence included July 2003 
correspondence from the veteran's private urologist who asserted 
that the veteran was observed to have episodes of testicular pain 
associated with similar episodes of back pain.  The urologist 
noted that after exhausting all normal diagnostic tests in trying 
to find the root source of the testicular pain, he opined that the 
testicular pain may actually have its root cause in the multiple 
disk problems that were described regarding the veteran's back.  
The urologist suggested that the veteran undergo a magnetic 
resonance imaging (MRI) of the spine to correctly assess the 
progress of his spine disease and to determine if there is an 
identifiable cause for his testicular pain.

In addition, the veteran submitted August 2003 correspondence from 
another private doctor which asserts that the veteran's service-
connected low back pain has progressed to sciatica and that the 
veteran's symptoms now include testicular pain.  The doctor also 
noted that the veteran's disability appeared to be progressing at 
a faster rate than usual.  

Moreover, the veteran testified at his personal hearing in 
September 2003 that he had sciatic pain that radiated down his 
back into his legs and that his back fatigued quickly.  The 
veteran also testified that he had back spasms that kept him up at 
night.  

As such, the veteran should be afforded a VA examination to 
determine if the veteran's service-connected lumbosacral strain is 
severe enough to warrant a rating in excess of 20 percent.  In 
this regard, the examiner should indicate whether the service-
connected lumbosacral strain is manifested by neurological 
symptoms and/or testicular pain.  

Also, because the way in which the veteran's back disability is 
rated contemplates problem with movement, consideration must be 
given to the degree of any functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  See 38 C.F.R. § 
4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis of 
limitation of motion require consideration of functional losses 
due to pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which becomes 
painful on use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40.  In DeLuca v. Brown, the United States Court of Appeals 
for Veterans Claims (Court) noted that the VA examination relied 
on to rate the veteran's disability had merely included findings 
as to the range of motion without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must include 
a "full description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis added).  
In order to effectuate this requirement, the Court explained that 
when the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional loss are to be portrayed in terms of the rating 
criteria.  Id.  This is what is now required in the veteran's 
case.

Finally, the Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were recently amended with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim that 
is not well grounded).  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. § 
§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify the 
veteran as to the laws and regulations governing his appeal, to 
provide notice as to the type of evidence necessary to 
substantiate the claims, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of the 
actions taken by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO must therefore make certain that all necessary development 
and required assistance to the veteran per the directives of the 
VCAA and Quartuccio is completed before returning the case to the 
Board.  In particular, the RO must inform the veteran of the VCAA, 
notify the veteran as to the laws and regulations governing his 
appeal, provide notice as to the type of evidence necessary to 
substantiate the claim, provide notice of the veteran's 
responsibility to provide evidence, provide notice of the actions 
taken by VA and request that he provide any evidence in his 
possession that pertains to the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must take appropriate action to contact the veteran in 
order to request that he identify the names, addresses, and 
approximate dates of treatment for any VA and non-VA health care 
providers who treated him for the service-connected lumbosacral 
strain, not previously identified.  After obtaining any necessary 
authorization from the veteran, the RO must attempt to obtain 
copies of pertinent treatment records identified by the veteran in 
response to this request, which have not been previously secured.  
Once obtained, all records must be associated with the claims 
folder.  

2.  The veteran must be afforded a VA examination to determine the 
current nature, extent, and manifestations of the service-
connected disability of the lumbosacral spine.  All indicated x-
rays, magnetic resonance imaging (MRI)'s, CT scans, and/or 
laboratory tests should be completed.  The claims file, to include 
all evidence added to the record pursuant to this remand, must be 
made available to the examiner and pertinent documents therein 
reviewed.  

a.  The examiner must report the level of severity of the 
veteran's service-connected back disability in terms of the old 
and the new rating criteria.  Copies of the old and revised rating 
criteria should be provided to the examiner along with the claims 
file.  In particular, the examiner must specifically indicate 
whether the veteran's disability of the lumbosacral spine is 
manifested by intervertebral disc syndrome and/or testicular pain.  

b.  The examiner must state whether the veteran has any objective 
evidence of pain or functional loss due to pain associated with 
the service-connected lumbosacral spine disability.  The examiner 
must provide an opinion as to the extent that pain limits the 
functional ability of the back.  The examiner must also be asked 
to describe the extent to which the veteran's lumbosacral spine 
exhibits weakened movement, excess fatigability, incoordination, 
subluxation or instability.  These determinations should be 
expressed in terms of the degree of additional range of motion 
loss, if possible.  A complete rationale for all opinions 
expressed is required.  

3.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

4.  Following completion of the development requested hereinabove, 
the RO must undertake to review the veteran's claim to ensure that 
all notification and development action required by the Veterans 
Claims Assistance Act of 2000 and Quartuccio is completed.  If any 
benefit sought on appeal remains denied, then the veteran and his 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include the revised 
regulations regarding disabilities of the spine.  An appropriate 
period of time should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



